        Case 2:20-cv-01995-CCW-CRE Document 13 Filed 04/19/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                    PITTSBURGH

OPERATING ENGINEERS LOCAL 66,                     )
AFL-CIO AND CONSTRUCTION                          )
INDUSTRY COMBINED FUNDS, INC.,                    )             2:20-CV-01995-CCW
                                                  )
AS AGENT FOR THE BOARD OF                         )
TRUSTEES OF OPERATING ENGINEERS                   )
LOCAL 66 ANNUITY AND SAVINGS                      )
FUND, OPERATING ENGINEERS                         )
CONSTRUCTION INDUSTRY AND                         )
MISCELLANEOUS PENSION FUND,                       )
INTERNATIONAL UNION OF                            )
                                                  )
OPERATING ENGINEERS, OPERATING                    )
ENGINEERS LOCAL 66 WELFARE                        )
FUND;                                             )
                                                  )
                 Plaintiff,                       )
                                                  )
         vs.                                      )
                                                  )
EAST COAST PAVING & SEAL                          )
COATING, INC., BARBARA S. HASSON,                 )
BARRY MILES,                                      )
                                                  )
                 Defendants,                      )

                              REPORT AND RECOMMENDATION

Cynthia Reed Eddy, Chief United States Magistrate Judge.

   I.          RECOMMENDATION

         It is respectfully recommended that judgment be entered in favor of the Plaintiffs,

Operating Engineers Local 66, AFL-CIO and Construction Industry Combined Funds, Inc. and

against Defendant Barbara S. Hasson in the amount of $77,760.92 plus additional interest from

April 13, 2021 at a rate of 1% per month or $16.53 per day for Count II and in the amount of

$4,772.21 plus additional interest from April 13, 2021 at the rate of 1% per month or $1.24 per

day for Count III.



                                              1
      Case 2:20-cv-01995-CCW-CRE Document 13 Filed 04/19/21 Page 2 of 3




    II.       REPORT

           The instant lawsuit was initiated on December 23, 2020. The complaint was served upon

Defendant Barbara S. Hasson on March 9, 2021, and after no appearance was entered for

Defendant, default was entered against Defendant Hasson on April 8, 2021. Thereafter, Plaintiffs

moved for default judgment pursuant to Federal Rule of Civil Procedure 55.

           Under Federal Rule of Civil Procedure 55(a), the clerk may enter judgment against a party

where the plaintiff’s claim is for a sum certain or a sum that can be made certain by computation

and the plaintiff submits and affidavit showing the amount due. Fed. R. Civ. P. 55(a). Here,

Plaintiffs seek a sum certain, or a sum that can be made certain by computation and submitted an

adequate affidavit showing that they are entitled to the judgment amount of $77,760.92 plus

additional interest from April 13, 2021 at a rate of 1% per month or $16.53 per day for Count II

and in the amount of $4,772.21 plus additional interest from April 13, 2021 at the rate of 1% per

month or $1.24 per day for Count III.

           Accordingly, it is respectfully recommended that the district judge enter the proposed order

and judgment set forth at ECF No. 12-2.

    III.      CONCLUSION

           Therefore, pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), Federal Rule of Civil Procedure

72, and the Local Rules for Magistrates, the parties have until May 3, 2021 to file objections to

this report and recommendation. Failure to file timely objections will constitute a waiver of any

appellate rights. Brightwell v. Lehman, 637 F.3d 187, 193 n. 7 (3d Cir. 2011). Plaintiffs shall serve

a copy of this Report and Recommendation upon Defendant Hasson at her last known address(es)

via regular first-class mail.




                                                    2
      Case 2:20-cv-01995-CCW-CRE Document 13 Filed 04/19/21 Page 3 of 3




       Dated: April 19, 2021.

                                            Respectfully submitted,

                                            s/Cynthia Reed Eddy
                                            Chief United States Magistrate Judge


cc:    Honorable Christy Criswell Wiegand
       via CM/ECF electronic filing

       Counsel of record
       via CM/ECF electronic filing




                                               3
